DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.


Status of Claims
Claims 1-6, 8-12, 21-26, and 29 remain pending, and are rejected.
Claims 30-31 have been added, and are rejected. 
Claims 7, 13-20, and 27-28 have been cancelled. 


Response to Arguments
Applicant’s arguments filed on 11/10/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 11/10/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the instant claims, with the current amendments of training an artificial intelligence process, receiving first web browsing data, etc. do not amount to certain methods of organizing human activity. The Applicant argues that these cannot be performed by a human, and must be performed by a machine, and thus, the conclusion that the claims are directed to an abstract idea is improper. Further arguments are made that the Federal Circuit has held that “claims directed to software, as opposed to hardware, are [not thought to be] inherently abstract and therefore only properly analyzed at the second step of the Alice analysis (Enfish, LLC v. Microsoft Corp., et al., No. 2015-1244 at 11 (Fed. Cir. May 12, 2016)). Arguments are made that the independent claims provide technical features for training an artificial intelligence process comprising a classifier to identify and rank related or compatible items using prior purchase history data and web browsing data of the first user and other users, and specification data for items identified by the prior purchase history data. The training of an artificial intelligence system is argued to be a practical, useful application and transforms the general-purpose computer into a special purpose machine. Further arguments are made that the claims amount to significantly more than the abstract idea as claim 1 recites unconventional activities that were not previously known, such as training an artificial intelligence process comprising a classifier to identify and rank related or compatible items using prior purchase history data and web browsing data of the first user and other users, and specification data for items identified by the prior purchase history data. Specification paragraph [0092] is cited in technical improvements of the instant claims, such as “to facilitate automating one or more features”. 
Examiner respectfully disagrees. Whether the claims can be performed by a human is not the deciding factor that determines patentable subject matter, but whether the claims is directed to a judicial exception, such as an abstract idea, which are grouped as mathematical concepts, certain methods of organizing human activity (commercial or legal interactions such as advertising and marketing or sales activities, and mental processes (see MPEP 2106.04(a)). The instant claims are directed to a process of using purchase history information and web browsing data to identify compatible items for a user, which is a marketing or sales activity, and falls under the abstract grouping of certain methods of organizing human activity. The claims are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, and not because they are directed to software. In the case of Enfish, the claims were found to be allowable because the claims were directed to a specific improvement to the way computers operate, which functioned differently than conventional databases. There was more than just simply implementing an abstract process on a computer and using known technology as the “self-referential table” of Enfish provided a specific type of data structure that improved the way computers stores and retrieves data from memory. The claims do not recite such technical improvements. While there is recitation of training an artificial intelligence process, the artificial intelligence process itself is not an active component of the claims, and the artificial intelligence process is recited with a high level of generality. The claims are not directed to the artificial intelligence process, but merely recite it in passing to apply a known technology to the abstract idea. The training of the artificial intelligence process is recited with a high level of generality, and merely recite what data is used. Additionally, the specification also does not disclose how the artificial intelligence functions or is improved, or even the method of training, and merely disclose the artificial intelligence with a high level of generality, such as in paragraphs [0091] and [0146-0147], which only disclose that various AI-based schemes may be employed. The ability of the computers remain unchanged, and as disclosed in specification paragraph [0144], are generic computing devices. The computing devices are not transformed into special purpose machines as they merely execute instructions to perform an abstract idea, while the ability of the computer remains unchanged. For the same reasons as the above, the instant claims do not provide significantly more than the abstract idea, and are wholly directed to the abstract idea. The Applicant’s specification also does not disclose any technical improvements, but only describe the providing of shopping assistance and proactive assistance by projecting user needs for products (specification: [0026-0038]).
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12, 21-26, and 29-31 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-6, 8-12, and 29-31 are directed to a device, which is an apparatus. Claim 21-25 are directed to a non-transitory machine-readable medium, which is an article of manufacture. Claim 26 is directed to a method, which is a process. Therefore, claims 1-6, 8-12, 21-26, and 29-31 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking Claim 1 as representative, claim 1 sets forth the following limitation reciting the abstract idea of determining product recommendations:
storing first identification information associated with a first item purchased by a first user at a first website of a fist merchant, the first identification information;
storing second identification information associated with a second item purchased by the first user at a second website of a second merchant, the second merchant being a different merchant than the first merchant, the second website being a different website than the first website;
to identify and rank related or compatible items using prior purchase history data and web browsing data of the first user and other users, and specification data for items identified by the prior purchase history data;
identifying, based upon the first browsing data, the personal inventory database, and the first identification information, a first suggested item related or compatible with the first item;
transmitting an identification of the first suggested item to the another that performs the monitoring to facilitate a presentation of the identification of the first suggested item to the first user, the presentation comprising an audio presentation.
making available for viewing, by another user, the first identification information while keeping hidden, from the another user, the second identification information.
making available for viewing, by the another user, one or more suggestions of what not to purchase for the user.

The recited limitations above set forth the process for determining recommendations based on previous purchases and web browsing data. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.). The claims are focused on the sales process of the identification of items purchased from various merchants to suggest items to different users.
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as:
a processing system including a processor;
a memory that stores executable;
a personal inventory database;
the first identification information obtained electronically from one or more first servers that provide the first website;
the second identification information being obtained electronically from one or more second servers that provide the second website, and each of the one or more second servers being a different server than each of the one or more first servers;
receiving first web browsing data based upon monitoring first web browsing of the first user, the monitoring the first web browsing being performed by another device;
wherein the first suggested item is ranked by the artificial intelligence process above a threshold indicating a high rank;
training an artificial intelligence process comprising a classifier;

Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The specification disclose the processor as being referred to substantially any computing processing unit, and the memory as being substantially any other information storage component (specification: [0152-0154]). It is further disclosed that the disclosed subject matter can be practiced with any computer system configuration, including well-known devices, such as PDA, smartphones, personal computers, etc. (specification: [0144]). As such, it can be determined that the use of any computing components merely serve to provide the abstract idea a general link to a particular technical environment, and are not integral to the steps of the claim. The monitoring of the web browsing data represents mere data gathering. The claims are not disclose how the web browsing is monitored, but only that the data is received. Furthermore, as disclosed, the monitoring of web browsing is merely an online equivalent of browsing products. The claims recite artificial intelligence, but the artificial intelligence is not active in the claims, and is merely applied to the abstract idea. The claims are not directed to the artificial intelligence process, and do not recite any active elements to it. Specification paragraphs [0091] and [0146] disclose employing an artificial intelligence, but do not recite how the artificial intelligence functions, and as such, it is interpreted that the artificial intelligence is any known AI algorithm that is simply applied to the instant claims.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As noted above, the additional elements recited in claim 1 are recited in a generic manner with a high level of generality and only serve to provide a general link of the abstract idea to a particular technological environment or field of use. 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 21 (non-transitory machine-readable medium) and independent claim 26 (method), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 21 and 26 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (device). As such, claims 21 and 26 are rejected for at least similar rationale as discussed above.

Dependent claims 2-6, 8-12, 22-25, and 29-31 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for determining the suggested item. Thus, each of claims 2-6, 8-12, 22-25, and 29-31 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-6, 8-12, 22-25, and 29-31 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer, while failing to provide an improvement to the functioning of a computer, another technology, or technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 21, and 26.


Allowable Subject Matter
The claims are allowable over the prior art for the reasons as indicated in the previous Office Action filed on 9/9/2022.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625